PZENA INVESTMENT MANAGEMENT, INC. REPORTS RESULTS FOR THE FIRST QUARTER OF 2013 · Revenue was $20.8 million for the first quarter, operating income was $9.4 million. · Diluted earnings per share was $0.09 on a GAAP basis and $0.08 on a non-GAAP basis. · Declared a quarterly dividend of $0.03 per share. NEW YORK, NEW YORK, April 23, 2013 – Pzena Investment Management, Inc. (NYSE: PZN) reported the following U.S. GAAP (U.S. Generally Accepted Accounting Principles) and non-GAAP basic and diluted net income and earnings per share for the three months ended March 31, 2013 and 2012 (in thousands, except per-share amounts): GAAP Basis Non-GAAP Basis For the Three Months Ended For the Three Months Ended March 31, March 31, (unaudited) Basic Net Income $ Basic Earnings Per Share $ Diluted Net Income $ Diluted Earnings Per Share $ The results for the three months ended March 31, 2013 and 2012 include recurring adjustments related to the Company’s tax receivable agreement and the associated liability to its selling and converting shareholders.Management believes that these accounting adjustments add a measure of non-operational complexity which obscures the underlying performance of the business.In evaluating the financial condition and results of operations, management also reviews non-GAAP measures of earnings, which exclude these items.Excluding these adjustments, non-GAAP diluted net income and non-GAAP diluted earnings per share were $5.6 million and $0.08, respectively, for the three months ended March 31, 2013, and $5.6million and $0.09, respectively, for the three months ended March 31, 2012.GAAP and non-GAAP net income for diluted earnings per share generally assume all operating company membership units are converted into Company stock at the beginning of the reporting period, and the resulting change to Company GAAP and non-GAAP net income associated with its increased interest in the operating company is taxed at the Company's effective tax rate, exclusive of the adjustments noted above and other one-time adjustments.When this conversion results in an increase in earnings per share or a decrease in loss per share, diluted net income and diluted earnings per share are assumed to be equal to basic net income and basic earnings per share for the reporting period. Management uses the non-GAAP measures to assess the strength of the underlying operations of the business.It believes the non-GAAP measures provide information to better analyze the Company's operations between periods and over time.Investors should consider the non-GAAP measures in addition to, and not as a substitute for, financial measures prepared in accordance with GAAP. Assets Under Management (unaudited) ($ billions) Three Months Ended Twelve Months Ended March 31, December 31, March 31, March 31, March 31, Institutional Accounts Assets Beginning of Period $ Inflows Outflows ) Net Flows ) Market Appreciation/(Depreciation) ) End of Period $ Retail Accounts Assets Beginning of Period Assets $ Inflows Outflows ) Net Flows ) ) Market Appreciation/(Depreciation) ) End of Period $ Total Assets Beginning of Period $ Inflows Outflows ) Net Flows ) ) ) Market Appreciation/(Depreciation) ) End of Period $ Financial Discussion Revenue (unaudited) ($ thousands) Three Months Ended March 31, December 31, March 31, Institutional Accounts $ $ $ Retail Accounts Total $ $ $ Revenue was $20.8 million for the first quarter of 2013, an increase of 7.9% from $19.3 million for the fourth quarter of 2012, and an increase of 5.4% from $19.8 million for the first quarter of 2012. Average assets under management for the first quarter of 2013 was $18.5 billion, an increase of 10.1% from $16.8 billion for the fourth quarter of 2012, and an increase of 29.4% from $14.3 billion for the first quarter of 2012.The increase from the fourth quarter of 2012 and from the first quarter of 2012 was due to market appreciation and net inflows. The weighted average fee rate was 0.450% for the first quarter of 2013, decreasing from 0.461% for the fourth quarter of 2012, and from 0.552% for the first quarter of 2012.The decrease from the fourth quarter of 2012 was primarily due to the increase in average assets under management during the first quarter of 2013.Our tiered fee schedules typically charge lower rates as account size increases.The decrease from the first quarter of 2012 was also driven by the increase in weighted average assets under management primarily associated with the large inflow representing the Company’s assignment to manage 28% of the Vanguard Windsor Fund as of the beginning of August 2012, along with a decrease in performance fees recognized during the first quarter of 2013. The weighted average fee rate for institutional accounts was 0.558% for the first quarter of 2013, decreasing from 0.569% for the fourth quarter of 2012, and from 0.581% for the first quarter of 2012.The decrease from the fourth quarter of 2012 was primarily due to an increase in average assets under management during the first quarter of 2013.The decrease from the first quarter of 2012 was primarily due to a decrease in performance fees recognized during the first quarter of 2013. The weighted average fee rate for retail accounts was 0.258% for the first quarter of 2013, increasing from 0.248% for the fourth quarter of 2012, and decreasing from 0.406% for the first quarter of 2012. The increase from the fourth quarter of 2012 was primarily due to inflows into certain retail products that generally carry higher fees.The decrease from the first quarter of 2012 was primarily due to the impact of the Vanguard assignment. Total operating expenses were $11.4 million in the first quarter of 2013, increasing from $9.8 million in the fourth quarter of 2012 and from $9.9 million for the first quarter of 2012.The increase from the fourth quarter of 2012 and from the first quarter of 2012, include an expense of $0.6 million associated with severance charges.The balance represents increases in the Company’s discretionary bonus accruals.Details of operating expenses are shown below: Operating Expenses (unaudited) ($ thousands) Three Months Ended March 31, December 31, March 31, Compensation and Benefits Expense $ $ $ General and Administrative Expense Operating Expenses $ $ $ As of March 31, 2013, employee headcount was 71, up from 70 at December 31, 2012 and from 65 at March 31, 2012. The operating margin was 45.2% for the first quarter of 2013, compared to 49.0% for the fourth quarter of 2012, and 50.0% for the first quarter of 2012. Other income/(expense) was an expense of $0.2 million for the first quarter of 2013, income of $0.2 million for the fourth quarter of 2012, and income of less than $0.1 million for the first quarter of 2012.Other income/(expense) includes the net realized and unrealized gain/(loss) recognized by the Company on its direct investments, as well as those recognized by the Company’s external investors on their investments in investment partnerships that the Company is required to consolidate.A portion of realized and unrealized gain/(loss) associated with the investments of the Company’s outside interests are offset in net income attributable to non-controlling interests.For the first quarter 2013, other income/(expense) also includes an expense of $1.0 million associated with an increase in the Company’s liability to its selling and converting shareholders resulting from changes in the realizability of its related deferred tax asset.Such adjustments generated expenses of $0.3 million and $1.0 million in the fourth quarter of 2012 and the first quarter of 2012, respectively.Details of other income/(expense), as well as a reconciliation of the related GAAP and non-GAAP measures, are shown below: Other Income/(Expense) (unaudited) ($ thousands) Three Months Ended March 31, December 31, March 31, Net Interest and Dividend Income $
